The appellant has filed a petition for rehearing in which it is suggested that this court overlooked the case of Wegner v. Lubenow, 12 N.D. 95, 95 N.W. 442. We did not cite this case because it is not in point. The owner of 320 acres of land, all in one tract, executed a lease for 20 acres thereof for 40 years or during the full term of the natural life of the lessees. The court held that "by leasing the twenty acre tract the lessor declared, in effect, that the homestead thereafter to be selected should be carved out of the remaining 300 acres. This we think he had a right to do." Thus the court by inference indicates that the homestead right existed in some portion of the remaining 300 acres.
In the opinion heretofore filed we pointed out that the entire farm was damaged and that the plaintiffs are entitled to a homestead of 160 acres of that farm. If the easement should be treated as an election by P.L. Conlon to select the homestead from another portion of the farm the plaintiffs would still be entitled to recover because the homestead was damaged to the extent of $2.25 per acre even though it be said to exist in some portion of the farm not covered by the easement. Thus the application of the rule in Wegner v. Lubenow does not aid the appellant's defense. That case does not support the contention that the homestead was either waived or lost by failure to file a declaration. The implication is precisely to the contrary. Rehearing denied.
BURR, Ch. J., and CHRISTIANSON, BURKE, and NUESSLE, JJ., concur. *Page 203